      Case 1:18-cv-01405-DAB Document 35 Filed 05/16/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------X
ABRAHAM “AVI” MIRMAN,

                   Plaintiff,

           v.

EXECUTIVE RISK INDEMNITY, INC.,
                                                    18-Civ-1405 (DAB)
                   Defendant.                    MEMORANDUM AND ORDER


----------------------------------------------X
DEBORAH A. BATTS, United States District Judge


     Plaintiff Abraham “Avi” Mirman (“Mirman”) brings this suit

against Defendant Executive Risk Indemnity, Inc. (“ERI”) for costs

of his defense in a Securities and Exchange Commission (“SEC”)

investigation and lawsuit.        For the reasons set forth below,

Mirman’s Motion for Summary Judgment is DENIED and ERI’s Cross

Motion for Summary Judgment is GRANTED.



I.   BACKGROUND


     The     following   facts   are   undisputed     unless    otherwise

indicated.

     A.    The Policy

      (“ERI”) issued a directors and officers liability policy

(the “Policy”), Policy Number 8210-8209, to John Thomas Financial
         Case 1:18-cv-01405-DAB Document 35 Filed 05/16/19 Page 2 of 17



(“JTF”). (Def.’s Reply to Pl.’s SOUF1 ¶ 1, ECF No. 28.) The Policy

covers claims made during the policy period from October 6, 2012

through October 6, 2013 (the “Policy Period”). (Id. ¶ 2.) The

Policy lists various types of coverage under the Policy including,

“Directors and Officers Liability” and “Miscellaneous Professional

Liability,” among others. (Def.’s Supp. SOUF ¶ 1, ECF No. 29.) Of

those, JTF only purchased the “Directors and Officers Coverage

Liability.”2 (Id. at ¶ 2.)

        The Directors and Officers Liability Coverage Section (“D&O

Coverage”) lists four insuring clauses. Of those, the operative3




1   SOUF hereinafter refers to “Statement of Undisputed Facts.”

2 The Parties do not dispute that the Policy lists various liability coverage
sections with check boxes next to each indicating whether that type of coverage
has been purchased by the insured. (Mirman Aff. Ex. 2 (“Policy”) at
MIRMAN0000009, ECF No. 21-5.) The Parties dispute whether JTF was given the
option to purchase these various types of coverage. (Pl.’s Reply to Def.’s Supp.
SOUF ¶ 1, ECF No. 39.)

3 In addition, there are three other insuring clauses including the “Individual
Indemnified   Liability   Coverage,”   “Corporate   Liability  Coverage,”   and
“Securityholder Derivative Demand Coverage.” The Securityholder Derivative
Demand Coverage, or Insuring Clause D, states in relevant part:

        The Company shall pay Investigative Costs on behalf of the Insured
        Organization resulting from any Securityholder Derivative Demand first
        made during the Policy Period, or any applicable Extended Reporting
        Period, for Wrongful Acts in an amount not to exceed $100,000, which
        amount is part of and not in addition to the applicable Limit of Liability
        as set forth in Item 4 of the Declarations and no Deductible Amount shall
        apply to such amount.

(Policy at MIRMAN0000040 (alterations omitted).)


                                         2
       Case 1:18-cv-01405-DAB Document 35 Filed 05/16/19 Page 3 of 17



insuring clause is Insuring Clause A, “Individual Non-Indemnified

Liability Coverage,” which states:

      The Company shall pay Loss4 on behalf of the Insured Persons
      resulting from any D&O Claim first made against such Insured
      Persons during the Policy Period, or any applicable Extended
      Reporting Period, for Wrongful Acts5, but only to the extent
      the Insured Organization does not indemnify the Insured
      Persons for such Loss.

(Mirman   Aff.   Ex.   2   (“Policy”)     at   MIRMAN0000040    (alterations

omitted), ECF No. 21-2.)

      It is undisputed that JTF is an “Insured Organization” as

defined in the Policy. (Def.’s Reply to Pl.’s SOUF ¶ 9.) During

the Policy Period, Mirman was a registered representative and head

of Investment Banking at JTF responsible for: (i) originating

investment     banking,     corporate      finance,     syndicate,     equity

institutional sales and financial advisory business for JTF’s

Investment Banking and Capital Markets Department, (ii) servicing

the Department’s clientele, (iii) supervising and overseeing all

aspects of the Department’s business and activities and (iv)

supervising all Department personnel. (Id. ¶ 19.) It is undisputed

that Mirman was an “Employee” of JTF and is therefore an “Insured

Person” as defined in the Policy. (Id. ¶ 20.)




4 In the Policy, “Loss” includes “damages, judgments, settlements, pre-judgment
interest and [d]efense [c]osts.” (Policy at MIRMAN0000042.)

5 The Policy defines “Wrongful Act” as “any error, misstatement, misleading
statement, act, omission, neglect, or breach of duty committed, attempted, or
allegedly committed or attempted by” an insured person. (Policy at
MIRMAN0000043.)

                                      3
         Case 1:18-cv-01405-DAB Document 35 Filed 05/16/19 Page 4 of 17



        The   D&O    Coverage   also    contains          several    exclusions.    The

General E&O Exclusion or Professional Services Exclusion which was

amended through Endorsement states that:

        “[N]o coverage will be available under the Coverage Section
        . . . for any D&O Claim based upon, arising from, or in
        consequence of any actual or alleged error, misstatement,
        misleading statement, act, omission, neglect, or breach of
        duty committed, attempted or allegedly committed or attempted
        in connection with the rendering of, or actual or alleged
        failure to render, any professional services for others by
        any person or entity otherwise entitled to coverage under the
        Coverage Section identified above.”

(Policy       at     MIRMAN0000052.)        The     Policy      does     not     define

“professional services.” (Def.’s Reply to Pl.’s SOUF ¶ 16.)

        The Policy provides that the ERI “shall have the right and

duty to defend any Claim covered by [the] Policy,” even if “any of

the allegations are groundless, false, or fraudulent.” (Id. ¶ 11.)



        B.    The SEC Investigation and SEC Action

        The    SEC     began    a      formal       investigation         (the     “SEC

Investigation”) into trading in the stock of a Canadian mining

company called Liberty Silver Corporation (“Liberty Silver”). On

October 19, 2012, the SEC filed a Formal Order of Investigation

captioned      “In    the   Matter     of       Liberty    Silver,     NY-8844”    (the

“Order”).6 (Def.’s Reply to Pl.’s SOUF ¶ 21; See Mirman Aff. Ex. 3


6 The   Parties dispute when Mirman actually received the Order. (Def.’s Reply to
Pl.’s   SOUF ¶ 21.) The Order is dated October 19, 2012 but ERI concedes that the
Order   was sealed and may have been provided to Mirman only in or about May 2013.
(Id.)    Mirman contends that he only received the Order in or about May 2013.
(Id.)

                                            4
       Case 1:18-cv-01405-DAB Document 35 Filed 05/16/19 Page 5 of 17



(“Order”), ECF No. 21-3.) Both JTF and Mirman received subpoenas

in   January     of    2013    from    the       SEC   in    connection        with    this

investigation. (Id.; See Mirman Aff. Exs. 4, 5, ECF Nos. 21-4, 21-

5.) The Order states that Liberty Silver’s shares may have been

involved    in     improper     trading          activity    in     violation     of    the

Securities Act of 1933 and the Securities Exchange Act of 1934.

(Def.’s    Reply      to   Pl.’s     SOUF    ¶¶    22-23.)       The   Order    does    not

specifically name JTF or Mirman.7 (Def.’s Supp. SOUF ¶ 4; Pl.’s

Reply to Def.’s Supp. SOUF ¶ 4). The SEC Subpoena served on Mirman

(the “Subpoena”) requested “[a]ll documents, communications and

records of communications with or concerning Liberty Silver, BG

Capital,   or    Robert       (‘Bobby’)     Genovese        in     [Mirman’s]    personal

possession . . .” (Pl.’s Reply to Def.’s Supp. SOUF ¶ 5.) The

Subpoena did not identify Mirman as a target of the investigation.

(See Mirman Aff. Ex. 4 (“Subpoena”), ECF No. 21-4.)

      On or about August 1, 2017, the SEC initiated a lawsuit

against Robert Donald Bruce Genovese (“Genovese”), B.G. Capital

Group, Ltd. (“BGC”), and Mirman, captioned SEC v. Robert Donald

Bruce Genovese, et al., No. 17-cv-5821, in the Southern District

of New York (the “SEC Action”). (Def.’s Reply to Pl.’s SOUF ¶ 24.)

In   the   SEC   Action,       the    SEC    alleged        that    Genovese     and    BGC


7 The Order describes an investigation into “Liberty Silver, its officers,
directors, employees, partners, subsidiaries, shareholders and/or affiliates
and other persons or entities...” (Pl.’s Reply to Def.’s Supp. SOUF ¶ 4.) It is
disputed whether Mirman and JTF are the “other persons” identified in the Order.
(Id.)

                                             5
         Case 1:18-cv-01405-DAB Document 35 Filed 05/16/19 Page 6 of 17



perpetrated “a penny stock promotion, manipulation and unlawful

distribution scheme . . . in the late summer and early fall of

2012, involving the stock of [Liberty Silver.]” (Id. ¶ 25.) The

SEC further alleged that “Mirman aided and abetted Genovese’s and

BGC’s        fraudulent   sales,     and       acted   directly       to   unlawfully

distribute at least part of Genovese’s and BGC’s [Liberty Silver]

shares.” (Id.)8 Allegedly, Mirman “agreed to help Genovese sell

his     [Liberty    Silver]    securities       and    assist   his    promotion   by

encouraging JTF customers to buy [Liberty Silver]” in return for

a percentage of the proceeds of these sales. (Id. ¶ 26.) Mirman

allegedly earned profits of over $300,000.00 from commissions on

the sale of Liberty Silver shares through JTF. (Id. ¶ 27.)

        In    furtherance     of   this    scheme,     Mirman   allegedly      helped

negotiate a $2 million “loan” from BGC to JTF’s holding company

for which he stood to receive a substantial commission; introduced

Genovese to the JTF sales floor as his client; arranged and

assisted Genovese with presentations to JTF brokers about Liberty

Silver; drafted a document for JTF brokers to help solicit their

customers to purchase Liberty Silver shares; failed to disclose

that Genovese had a beneficial ownership in Liberty Silver’s

shares; circulated a promotional video about Liberty Silver which

was forwarded to JTF’s sales force; opened an account for Genovese




8   (See Mirman Aff. Ex. 6, ECF No. 21-6.)

                                           6
        Case 1:18-cv-01405-DAB Document 35 Filed 05/16/19 Page 7 of 17



(the “Genovese Account”) at JTF in BGC’s name so that Genovese

could sell a large block of Liberty Silver shares through it;

became the representative of record for the Genovese Account

entitling him to substantial commission. (Id. ¶¶ 26, 31, 32, 33,

35, 36, 37.)

    The SEC further alleged that Mirman “made it falsely appear

that [Liberty Silver] was a reporting company under Commission

regulations with an applicable six month holding period pursuant

to Rule 144.” (Id. ¶ 42.) The SEC alleged that:

    “Mirman had to provide his own representations in the form of
    a   Broker’s   Representation   Letter.   In    the   Broker’s
    Representation Letter Mirman executed, he affirmed that he
    had read the representations in Look Back’s Seller’s
    Representation Letter and confirmed his role as a broker under
    the Securities Act. However, he falsely attested to the
    following representation: ‘After reasonable inquiry, the
    undersigned is not aware of any circumstances indicating that
    [Look Back] is an underwriter with respect to the transaction
    or that the sale is part of a distribution of securities of
    the issuer.’”

(Id. ¶ 40.)

    On or about February 2, 2018, Mirman moved to dismiss the SEC

Action. (Def.’s Supp. SOUF ¶ 16.) The District Court denied it

entirely. (Id. ¶ 17.) In denying his Motion, the District Court

found   that   “the   SEC’s   allegations    establish   that   Mirman   was

‘actively involved’ and ‘compensated for his role’ in the sale of

Liberty Silver shares” and that “the SEC’s allegations establish

that by opening and maintaining Genovese’s brokerage accounts,

signing the Broker’s Representative Letter, and arranging and

                                      7
       Case 1:18-cv-01405-DAB Document 35 Filed 05/16/19 Page 8 of 17



assisting      Genovese       with   presentations     to    his     brokers,   Mirman

‘associated himself’ with Genovese’s venture.” (Id. ¶¶ 18, 19.)

Accordingly, the District Court found that the SEC “sufficiently

alleged” Mirman’s liability. (Id.)



      C.       The Claim

      Mirman notified ERI of the SEC Investigation and Action.

(Compl.    ¶    27,    ECF     No.   1.)    It   is   undisputed      that    the    SEC

Investigation         began    during      the   Policy     Period    and    that   the

subsequent Action, though filed many years after the Policy Period,

is a “Related Claim”9 as defined in the Policy. (See Def.’s Mem.

at 10.) ERI denied coverage, including for defense costs, for the

SEC   Investigation        and   SEC    Action    raising     two    defenses:      that

coverage is barred by the Professional Services Exclusion and that

coverage is barred by the Securities Claim Exclusion.10 (Compl. ¶¶

28, 29, 32).



9 The Policy provides that “[a]ll Related Claims will be treated as a single
Claim made when the earliest of such Related Claims was first made[.]” (Def.’s
Reply to Pl.’s SOUF ¶ 13.) In addition, the Policy defines “Related Claims” as
“Claims for Wrongful Acts based upon, arising from, or in consequence of the
same or related facts, circumstances, situations, transactions or events or the
same or related series of facts, circumstances, situations, transactions or
events.” (Id. ¶ 14.)

10Exclusion (A)(9) or the “Securities Claim Exclusion” excludes coverage for
any Claim “based upon, arising from, or in consequence of the actual or alleged
violation of any Securities Laws,” but does not apply to any Claim “based upon
or arising out of the offering, sale or purchase of securities, whether debt or
equity, in a transaction or a series of transactions that are in fact in law
exempt from registration under the Securities Act of 1933 and any amendments
thereto or any rules or regulations promulgated thereunder[.]” (Def.’s Reply to
Pl.’s SOUF ¶¶ 17, 18).

                                             8
      Case 1:18-cv-01405-DAB Document 35 Filed 05/16/19 Page 9 of 17



      On February 16, 2018, Mirman filed the Complaint in the

instant case alleging that ERI breached its contractual duty to

defend Mirman in the SEC Investigation and Action and seeking

declaratory relief of the same.

      On June 15, 2018, Mirman filed the instant Motion for Summary

Judgment. (ECF No. 20.) On July 27, 2018, ERI Cross-Moved for

Summary Judgment. (ECF No. 26.)



II.   Legal Standard for Summary Judgment

      A court should grant summary judgment when there is “no

genuine dispute as to any material fact” and the moving party is

entitled   to   judgment   as   a   matter     of   law. Fed.    R.    Civ.   P.

56(a); see Allianz Ins. Co. v. Lerner, 416 F.3d 109, 113 (2d Cir.

2005). Genuine issues        of material      fact cannot be created          by

conclusory allegations. Victor v. Milicevic, 361 F. App’x 212, 214

(2d Cir. 2010). Summary judgment is appropriate only when, after

drawing all reasonable inferences in favor of a nonmovant, no

reasonable juror could find in favor of that party. Melendez v.

Mitchell, 394 F. App’x 739, 740 (2d Cir. 2010).


      In assessing when summary judgment should be granted, “[t]he

mere existence of a scintilla of evidence in support of the

plaintiff’s position will be insufficient; there must be evidence

on    which     the   jury      could       reasonably    find        for     the


                                        9
         Case 1:18-cv-01405-DAB Document 35 Filed 05/16/19 Page 10 of 17



plaintiff.” Id. (citation omitted). The non-movant may not rely

upon speculation or conjecture to overcome a motion for summary

judgment. Burgess v. Fairport Cent. Sch. Dist., 371 Fed. App’x

140, 141 (2d Cir.           2010). Instead,         when the moving          party has

documented particular facts in the record, “the opposing party

must     come    forward    with    specific        evidence      demonstrating    the

existence of a genuine dispute of material fact.” FDIC v. Great

Am. Ins. Co., 607 F.3d 288, 292 (2d Cir. 2010). Establishing such

evidence        requires    going     beyond         the    allegations       of    the

pleadings, as       the    moment     has        arrived   “to    put   up    or   shut

up.” Weinstock       v.    Columbia   Univ.,        224    F.3d   33,   41   (2d   Cir.

2000) (citation omitted). Unsupported allegations in the pleadings

thus cannot create a material issue of fact. Id.


III. Analysis


        A.    Applicable Insurance Law

         “Insurance policies are . . . subject to principles of

contract interpretation.” Nomura Holding Am., Inc. v. Fed. Ins.

Co., 45 F. Supp. 3d 354, 363 (S.D.N.Y. 2014) (citations omitted).

“Under New York law,11 the interpretation of a contract ‘is a matter

of law for the court to decide.’” Id. (quoting Int’l Multifoods

Corp. v. Commercial Union Ins. Co., 309 F.3d 76, 83 (2d Cir.




11   It is undisputed that New York law applies.

                                            10
      Case 1:18-cv-01405-DAB Document 35 Filed 05/16/19 Page 11 of 17



2002)). When insurance contracts contain an exclusion provision,

“[t]he insurer generally bears the burden of proving that the claim

falls within the scope of [the] exclusion ... [by] establish[ing]

that the exclusion is stated in clear and unmistakable language,

is subject to no other reasonable interpretation, and applies in

the particular case.” Id. (internal quotation marks and citations

omitted) (alterations in original).

     An insurer with a duty to defend must provide or pay for its

insured’s defense unless it can “cast the pleading solely and

entirely within the policy exclusions.” Seaboard Surety Co. v.

Gillette Co., 476 N.E.2d 272, 276 (N.Y. 1984) (citations omitted).

Where no cause of action could be proved but-for conduct excluded

by the policy, an insurer has no obligation to defend or indemnify.

Beazley Ins. Co., Inc. v. ACE American Ins. Co., 880 F.3d 64, 71

(2d Cir. 2018).


     B.    ERI Has No Duty to Defend Mirman.

     ERI has no duty to defend Mirman in the SEC Investigation or

Action because no cause of action against him can be sustained but

for the conduct excluded by the Professional Services Exclusion

(“PS Exclusion”).12




12Having decided that coverage is precluded under the PS Exclusion, we do not
decide whether coverage is also precluded under the Securities Law Exclusion.


                                     11
      Case 1:18-cv-01405-DAB Document 35 Filed 05/16/19 Page 12 of 17



      To   invoke     the   PS   exclusion     successfully,13      ERI    must

demonstrate that the Claim for the SEC Investigation and Action

arose out of Mirman’s “rendering of, or actual or alleged failure

to   render,    any    professional      services.”     When   “professional

services” is not defined in the policy, as is the case here, New

York courts have held that “the question of whether one is engaged

in a professional service depends on whether those individuals

acted with the special acumen and training of professionals when

they engaged in the acts.” Beazley, 880 F.3d at 71 (quoting David

Lerner Assocs., Inc. v. Phila. Indem. Ins. Co., 934 F. Supp. 2d

533, 541 (E.D.N.Y. 2013) (internal quotation marks and alteration

omitted)). Moreover, New York courts “[look] to the nature of the

conduct under scrutiny rather than the title or position of those

involved, as well as to the underlying complaint” to determine

whether one is engaged in a professional service. Id.

      Mirman’s conduct as alleged by the SEC required the “special

acumen and training” of professionals in the securities industry.

The SEC alleged that Mirman stood to receive commissions both for


13 The Parties do not dispute that the SEC Action is a proper Claim under
Insuring Clause A. (See Def.’s Mem. 12-13.) However, ERI disputes that the SEC
Investigation was a proper Claim within the meaning of Insuring Clause A because
Mirman was not the “target” of the investigation, nor was he accused of a
“Wrongful Act” in the SEC Subpoena. (Id. 11-12.) On the other hand, Mirman
argues that he and JTF were “other persons” identified as targets of the
investigation in the Order and therefore the SEC investigation is a proper Claim
under Insuring Clause A in its entirety. (See Pl.’s Reply to Def.’s Supp. SOUF
¶ 4.) We do not reach a decision on whether Insuring Clause A offers coverage
over the SEC Investigation because we conclude that even if it does, coverage
would be precluded by the Professional Services Exclusion.


                                      12
        Case 1:18-cv-01405-DAB Document 35 Filed 05/16/19 Page 13 of 17



negotiating a $2 million loan for JTF’s holding company and for

opening the Genovese Account for which he became a representative.

Effecting       these     transactions     for   the       account   of    others,

specifically JTF, his employer, and Genovese, requires training,

registration, licensing, and compliance with state and federal

laws.    See,    e.g.,    S.E.C.   v.    Martino,    255    F.Supp.2d     268,   283

(S.D.N.Y. 2003) (quoting provisions of the Exchange Act that

formally define “broker” and require that brokers be registered

with the SEC before engaging in securities transactions on behalf

of others). In addition, Mirman did or stood to receive substantial

commissions      in     exchange   for   effecting     these    transactions      as

compensation for his professional services.

     Moreover, the SEC also alleged that Mirman prepared and signed

a Broker’s Representation Letter falsely stating that Liberty

Silver was a reporting company under SEC regulations. In that

Letter, Mirman “confirmed his role as a broker registered under

the Securities Act.” Knowing when an entity is (or is not) a

reporting company under SEC regulations requires a broker to use

his specialized training and acumen.             In that letter, he further

attested that he is not aware that “[Look Back] is an underwriter

with respect to the transaction or that the sale is part of a

distribution of securities of the issuer.” Knowing when an entity

is (or is not) an underwriter in a transaction or whether a sale

is part of a distribution of securities of the issuer goes beyond

                                         13
       Case 1:18-cv-01405-DAB Document 35 Filed 05/16/19 Page 14 of 17



a lay person’s knowledge and skill, requiring the broker to use

his special acumen and training. It is precisely because such

affirmations    require    specialized      knowledge   and   training    that

Mirman had to attest to his role as a broker registered under the

Securities Act. Again, Mirman’s conduct unmistakably constituted

“professional services” because he used his special acumen and

training as a broker.14

       Our inquiry does not stop there. To invoke the PS Exclusion

successfully, ERI must also show that the Claim could not succeed

“but   for”   the   rendering     of   Mirman’s    professional     services.

Beazley, 880 F.3d at 71 (“[I]f the plaintiff in an underlying

action . . . alleges the existence of facts clearly falling within

. . . an exclusion, and none of the causes of action that he or

she asserts could exist but for the existence of the excluded

activity or state of affairs, the insurer is under no obligation

to defend the action.” (quoting Scottsdale Indem. Co. v. Beckerman,

120 A.D.3d 1215 (2d Dep’t 2014)).

       Here, the causes of action alleged against Mirman in the SEC

Action cannot be sustained but for the rendering of Mirman’s




14Mirman’s insistence that he didn’t use his special acumen or training fails.
Mirman argues that any actions he took on behalf of Genovese are primarily
“introductions” that do not constitute professional services. However, Mirman
cherry-picks only those actions which make him appear unskilled. He ignores all
those actions he took that could only be accomplished with his specialized
knowledge and training. Notwithstanding Mirman’s bleak view of his own training
and acumen, the majority of the conduct alleged constituted professional
services as discussed above.

                                       14
        Case 1:18-cv-01405-DAB Document 35 Filed 05/16/19 Page 15 of 17



professional services. The SEC alleged that “Mirman aided and

abetted Genovese’s and BGC’s fraudulent sales, and acted directly

to unlawfully distribute at least part of Genovese’s and BGC’s

Liberty Silver shares.” The allegations supporting these charges

are that Mirman opened and acted as the representative for the

Genovese Account, introduced Genovese to other JTF brokers as his

client, drafted and signed the Broker’s Representation Letter on

Genovese’s behalf, received brokerage commissions from the sale of

stock    in   the   Genovese   Accounts,       and     received   a   substantial

commission from Genovese for negotiating the loan to JTF from BGC.

These     allegations,     which   we        already     concluded     constitute

professional services rendered, form the factual basis of the SEC’s

charges against Mirman.

     Moreover, the District Court’s denial of Mirman’s Motion to

Dismiss the underlying SEC Action relies on the very professional

services discussed above. In denying Mirman’s Motion, the District

Court considered the SEC’s allegations of Mirman’s professional

services rendered for Genovese and BGC, concluding that Mirman was

“actively involved” and “compensated for his role” in the sale of

Liberty Silver shares and that the SEC “sufficiently allege[d]

Mirman’s aiding and abetting liability.” The District Court thus

confirms that Mirman’s professional services form the basis of the

charges against him without which the SEC’s charges would not have

survived the Motion to Dismiss.

                                        15
      Case 1:18-cv-01405-DAB Document 35 Filed 05/16/19 Page 16 of 17



      Because Mirman rendered professional services within the

“clear and unmistakable language” of the PS Exclusion and because

the causes of action against Mirman cannot be sustained but for

the   rendering     of   these    professional     services,     ERI    has   no

obligation, as a matter of law, to defend Mirman in either the SEC

Investigation or Action.15


15Mirman also argues that relying on the PS Exclusion to deny coverage would
render coverage illusory. J.P. Morgan Sec. Inc. v. Vigilant Ins. Co., 51
N.Y.S.3d 369, 378 (N.Y. Sup. Ct. 2017), amended, (N.Y. Sup. Ct. Aug. 7, 2017)
(explaining that New York law requires that insurance policy exclusions be
construed narrowly so as to not render coverage illusory). No doubt, applying
but-for causation in a PS Exclusion when the insured’s business model centers
on the provision of professional services, excludes many, if not all, claims
that the insured could possibly face possibly rendering coverage illusory.
Accord Strategic Forecasting, Inc. v. Scottsdale Indem. Co., No. 12-cv-2015,
U.S. Dist. LEXIS 174706, *15 n. 3 (E.D.N.Y. Sept. 30, 2015). Mirman argues that
his coverage under Insuring Clause A is thin if not wholly illusory because his
role as a registered representative of JTF is, in large part, providing
professional services. On the other hand, ERI argues that the D&O Coverage
purchased by JTF is designed to protect directors and officers against claims
by stakeholders (typically creditors and shareholders) that bad management
damaged their investment. If JTF wanted its employees to have coverage for
Claims arising from their rendering of professional services, it could have
purchased a separate and distinct product, Miscellaneous Professional Liability
Coverage (“MPL Coverage”), designed to protect employees (including directors
and officers) from liability originating from the professional services they
render.
      We agree with ERI and decline to render an entire line of insurance
worthless. First, we cannot shrink the scope of the PS Exclusion under New York
law because the Exclusion is stated in “clear and unmistakable language, is
subject to no other reasonable interpretation,” 45 F.Supp.3d at 363, and
Mirman’s conduct falls within this Exclusion. Second, even if we could shrink
the scope of the PS Exclusion in this specific instance, it is not necessary
because the Policy’s coverage is not wholly illusory. ERI indeed offers MPL
Coverage as a product which JTF could have separately purchased. Even though
there is dispute about whether JTF was given the option to purchase MPL Coverage,
it is undisputed that MPL Coverage exists, is offered by ERI, and is listed as
an option in the very Policy issued to JTF. (See Policy at MIRMAN0000009.)
      Moreover, our analysis is focused on Insuring Clause A pursuant to which
the Claim was filed; however, D&O Coverage provides coverage under other
insuring clauses. Of those, Insuring Clause D indemnifies the insured from
investigative costs arising from Securityholder Derivative Demand and is not
subject to the PS Exclusion. Thus, D&O Coverage does cover some costs arising
from Securityholder Derivative Actions even when they arise from the rendering
of professional services. This is consistent with ERI’s argument that D&O
Coverage is designed primarily to protect directors and officers against claims
by stakeholders that bad management damaged their investment.

                                       16
      Case 1:18-cv-01405-DAB Document 35 Filed 05/16/19 Page 17 of 17



IV.   CONCLUSION

      For    the   aforementioned     reasons,   ERI’s    Cross-Motion     for

Summary     Judgment   is   GRANTED   and   Mirman’s   Motion   for   Summary

Judgment is DENIED in its entirety. ERI has no duty to indemnify

Mirman for defense costs relating to the SEC Investigation or SEC

Action as a matter of law.

      The Clerk of Court is directed to enter judgment for Defendant

Executive Risk Indemnity, Inc. and close the docket in this case.




SO ORDERED.

Dated:       May 16, 2019
             New York, New York




      Finally, the Policy is a standard-form contract meaning it could be
purchased by insureds whose business models are not centered on the provision
of professional services. For those insureds, Insuring Clause A would provide
substantially more coverage than it does here. If we shrank the scope of the PS
Exclusion to fit this specific instance where the insured’s business model is
wholly-centered on rendering professional services, then we would expand the
D&O Coverage to include MPL Coverage for all insureds. It would, in effect,
render the separate and distinct line of MPL Coverage insurance worthless in
most circumstances. We are not willing to go that far.

                                      17
